DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         WARREN TARVER,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-1872

                               [July 5, 2018]

                        CORRECTED OPINION

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Timothy L. Bailey,
Judge; L.T. Case No. 95-12342-CF-10A.

  Warren Tarver, South Bay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.